
	
		I
		112th CONGRESS
		2d Session
		H. R. 5938
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2012
			Mr. Murphy of
			 Connecticut (for himself and Ms.
			 DeLauro) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the dollar limitation on the exclusion for employer-provided dependent care
		  assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Child Care Flex Spending Act of
			 2012.
		2.Increase in
			 dollar limitation on exclusion for employer-provided dependent care
			 assistance
			(a)In
			 generalSubparagraph (A) of
			 section 129(a)(2) of the Internal Revenue Code of 1986 is amended by striking
			 shall not exceed and all that follows and inserting the
			 following:
				
					shall not
			 exceed—(i)in the case of a taxpayer whose modified
				adjusted gross income for such taxable year is less than $100,000 (twice such
				amount in the case of a joint return), $10,000 (half such amount in the case of
				a separate return by a married individual), and
					(ii)in any other
				case, $5,000 (half such amount in the case of a separate return by a married
				individual).
					.
			(b)Modified
			 adjusted gross incomeParagraph (2) of section 129(a) of such
			 Code is amended by adding at the end the following new subparagraph:
				
					(D)Modified
				adjusted gross incomeFor
				purposes of this paragraph, the term modified adjusted gross
				income means the adjusted gross income of the taxpayer for the taxable
				year increased by any amount excluded from gross income under section 911, 931,
				or
				933.
					.
			(c)Inflation
			 adjustmentParagraph (2) of section 129(a) of such Code, as
			 amended by subsection (b), is amended by adding at the end the following new
			 subparagraph:
				
					(E)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2013, each dollar amount
				contained in subparagraph (A) shall be increased by an amount equal to—
						(i)such dollar
				amount, multiplied by
						(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2012 for calendar year 1992 in
				subparagraph (B) thereof.
						Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$50..
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
